   Case 1:20-cv-00660-MN Document 7 Filed 06/17/20 Page 1 of 2 PageID #: 29




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 IN RE: DIRECT STREAM, LLC,                      )
                                                 )   Chapter 11
                        Debtor.                  )   Case No. 20-10534 (MFW)

 BRANDON FREEMAN,                                )
                                                 )
                        Appellant,               )
                                                 )
         v.                                      )   C.A. No. 20-660 (MN)
                                                 )   BAP No. 20-10
 SWOOP SEARCH, LLC,                              )
                                                 )
                        Appellee.                )

 IN RE: DIRECT STREAM FEDERAL,                   )
 LLC,                                            )   Chapter 11
                                                 )   Case No. 20-10535 (MFW)
                        Debtor.                  )

 BRANDON W. FREEMAN,                             )
                                                 )
                        Appellant,               )
                                                 )
         v.                                      )   C.A. No. 20-661 (MN)
                                                 )   BAP No. 20-11
 SWOOP SEARCH, LLC,                              )
                                                 )
                        Appellee.                )

                                            ORDER

       WHEREAS, on June 15, 2020, Chief Magistrate Judge Mary Pat Thynge issued a

Recommendation (D.I 6 in both C.A. No. 20-660 & 20-661) recommending that these matters be

withdrawn from the mandatory referral for mediation and proceed through the appellate process

of this Court;

       WHEREAS, no objections to the Recommendation are anticipated because the

Recommendation is consistent with the parties’ joint request (D.I. 6 at 2); and
   Case 1:20-cv-00660-MN Document 7 Filed 06/17/20 Page 2 of 2 PageID #: 30




       WHEREAS, the Court does not find the Recommendation to be clearly erroneous or

contrary to law.

       THEREFORE, IT IS HEREBY ORDERED this 17th day of June 2020 that the

Recommendation is ADOPTED and this matter is withdrawn from the mandatory referral for

mediation.

       IT IS FURTHER ORDERED that the Court ADOPTS and ORDERS the following briefing

schedule purposed by the parties (D.I. 6 at 2):

                       Appellant’s Opening Brief – July 15, 2020

                       Appellee’s Answering Brief – August 14, 2020

                       Appellant’s Reply Brief – August 28, 2020.




                                                      The Honorable Maryellen Noreika
                                                      United States District Court




                                                  2
